EXAMINER’S COMMENT
Terminal Disclaimer
The terminal disclaimer filed on 04/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,936,955 has been reviewed and is accepted. The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below to correct a typographical error made by applicant due to a typographical error made in the final office action. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 8: “axial movement of cam followers of the active needle and fastener assembly.”
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-23 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-20, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a carrier for a plurality of needle and fastener assemblies, the carrier having multiple chambers, each containing a needle and fastener assembly that comprises the needle containing, in tandem, a proximal implant and a distal implant, the implants being configured to self-expand when ejected from the needle, the implants being lockable to each other after ejection in response to drawing the implants together, and control members operatively associated with the implants to eject the implants from the needle after the needle has been passed through tissue, the carrier being movably mounted on the frame to selectively align one of the carrier chambers with a delivery axis, each of the control members being movable along an axial direction, and a drive mechanism for operating the control members in a predetermined sequence and direction after the needle has been passed through tissue to eject the distal implant out of the needle distally of the tissue, then to eject the proximal implant from the needle proximally of the tissue, then to draw the proximal and distal implants toward each other to lock them together and then to release the delivery device from the implants.
Regarding claims 21-22, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a carrier for a plurality of needle and fastener assemblies, the carrier having multiple chambers, each containing a needle and fastener assembly that comprises a hollow needle containing a proximal implant and a distal implant, the implants being configured to self-expand when ejected from the needle, the implants being lockable to each other after ejection in response to drawing the implants together, and control members operatively associated with the implants to eject the implants from the needle after the needle has been passed through tissue, the carrier being movable to selectively align one of the carrier chambers and its contained needle and fastener assembly with a delivery axis, a drive mechanism operatively positioned with respect to the delivery axis and constructed to engage the control members of an active needle and fastener assembly to move the control members in a predetermined sequence and direction in which first, the needle is exposed distally of the carrier to enable the needle to be passed through tissue layers, then, after the needle has been passed through tissue to eject the distal implant out of the needle distally of the tissue, then to eject the proximal implant from the needle proximally of the tissue, then to draw the proximal and distal implants toward each other to lock them together and then to release the delivery device from the implants.
Regarding claim 23, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, providing a carrier for a plurality of needle and fastener assemblies, the carrier having multiple chambers, each containing a needle and fastener assembly that comprises a hollow needle containing a proximal implant and a distal implant, the implants being configured to self-expand when ejected from the needle, the implants being lockable to each other after ejection in response to drawing the implants together, and control members operatively associated with the implants to eject the implants from the needle after the needle has been passed through tissue, positioning the carrier to selectively align one of the carrier chambers and its associated needle and fastener assembly with a delivery axis, moving each of the control members in each active assembly axially in a direction and sequence in which, after the needle has been passed through tissue, first to eject the distal implant out of the needle distally of the tissue, then to eject the proximal implant from the needle proximally of the tissue, then to draw the proximal and distal implants toward each other to lock them together and then to release the delivery device from the implants, repositioning the carrier to align another of the chambers with the delivery axis and repositioning the delivery device to another tissue location, again, moving the control members of the repositioned carrier after the needle has been passed through tissue, first to eject the distal implant out of the needle distally of the tissue, then to eject the proximal implant from the needle proximally of the tissue, then to draw the proximal and distal implants toward each other to lock them together and then to release the delivery device from the implants.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        July 5, 2022